Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  extra word "the".  Appropriate correction is required.
Examiner suggests removing first “the” from “and the providing the generated parity data”, to have claim 7 read 
The computer-implemented method of claim 1, wherein:
the dequeued command comprises a read operation from the configuration register that contains a status bit for a time-limited feature; and
providing the generated parity data for return with the indication comprises adjusting the generated parity to correspond to a current value of the status bit.
For the purposes of examination, claim 7 will be interpreted this way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200119753 A1 (Chirca) in view of US 5218680 A (Farrell).
Regarding claim 1, Chirca teaches
A computer-implemented method for managing parity data(par 57 “In addition, or in the alternative to such translation services, the MSMC bridge 210 may provide cache prewarming support via an Accelerator Coherency Port (ACP) interface for accessing a cache memory of a coupled master peripheral and data error correcting code (ECC) detection and generation.” An error correcting code is a type of parity data) associated with commands to, and indications from, a configuration register, the configuration register including a first command FIFO for receiving commands(fig 4:422A; par 87 "Data being transferred are stored in asynchronous FIFO buffers 422A-422H, which include logic straddling both the cluster clock domain 408 and the MSMC clock domain 410. Each FIFO buffer 422A-422H include multiple data slots and a single valid bit line per data slot. ") and a response FIFO for returning indications(fig 3:310; par 82 "In cases where the TR command is a read TR command (e.g., a TR which reads data from the memory), once the requested read is performed by the memory, the requested block of data is received in a return status message 308, which is pushed onto the response buffer 310. "), the method comprising:
dequeueing a command from the second command FIFO, in response to an indication from the configuration register of a command emerging from the response FIFO(par 83 "In certain cases, write TR commands may be performed after a previous read command has been completed and a response received. If a write TR command is preceded by a read TR command, ;
generating parity data from the data associated with a write operation and storing the generated parity data in a parity latch corresponding to the configuration register(par 153 "In response to write requests, the external memory interleave 220 and the RMW queues 920 are configured to write the address Hamming code and the Hamming code of the data to memory. "), in response to an indication that the dequeued command is a successfully completed write operation(par 94 "A memory barrier instruction may be used to indicate that a set of memory operations must be completed before further operations are performed. As discussed above, the address hazarding unit 424 tracks in flight memory requests to or from a master peripheral. When a memory barrier instruction is received, the address hazarding unit may check to see whether the memory operations indicated by the memory barrier instruction have completed. Other requests may be stalled until the memory operations are completed. "); and
reading, in response to the indication, the generated parity data from a parity latch corresponding to the configuration register and providing the generated parity data for return(fig 21:2110; par 169 "The method 2100 further includes determining, at the external memory interleave, a test Hamming code based on the data value. The method further includes determining whether to send the data value to the external memory device based on a comparison of the test Hamming code and the Hamming code, at 2108. ") with the indication that the dequeued command is a successfully completed write operation(fig 21:2110; par 169 "In response to determining that the Hamming code is equal to the test Hamming code, the .
However, Chirca does not specifically teach tracking commands to the configuration register by storing the commands in a second command FIFO.
On the other hand, Farrell teaches 
 A computer-implemented method for managing parity data associated with commands to, and indications from, a configuration register(col 1 ln 35-43 “This invention relates to data link control devices for high speed telecommunication networks, particularly devices for performing link control functions relative to diversely configured network channels and for transfer ring information at high speeds between network links and data processing systems.”), the configuration register including a first command FIFO for receiving commands and a response FIFO for returning indications(col 18 ln 50-56 “FIFO management partition 62 interfaces between FIFO RAM 52 (later abbreviated as FIFOR) and the receive and transmit partitions to transfer receive and transmit data between per channel queues in the RAM and these partitions on a FIFO (first in first out) basis, and to manage the utilization of such queues.”), the method comprising:
tracking commands to the configuration register by storing the commands in a second command FIFO(Col 121,122, ln 65-2 “DMARQ (DMA Request Queue) is a set of "request" registers and selection logic for conveying requests for action from the FIFO managers (RFM, TFM) to the DMAC (OMA Control) partition, and for returning acknowledging (reset) indications from DMAC to the requesting partitions.");
generating parity data from the data associated with a write operation and storing the generated parity data in a parity latch corresponding to the configuration register(col 97 ln 60-65 “If there is valid data, RV generates odd parity for it, asserts a data ready indication to RFM, and upon receiving acknowledgement sets an indication that data register 1 is empty.”); and
reading, in response to the indication, the generated parity data from a parity latch corresponding to the configuration register and providing the generated parity data for return(Farrell col 35-36 ln 65-5 "Selected input data is written along with corresponding input parity into the address position of TSR designated by the corresponding address input. Input data is presented in 32 bit parallel sets of "actual data" accompanied by 4 bit parallel sets of input parity associated with individual 8 bit byte subsets of the actual data. It follows that outputs to buffer 109 consist of 4 output data bytes with respective 4 parity bits. ").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chirca to incorporate the tracking of commands to the configuration register by storing the commands in a second command FIFO of Farrell.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Chirca -- a need for a solution for the issue of how to handle commands to multiple protocols -- with Farrell providing a known method to solve a similar problem. Farrell provides “Another object is to provide a device as above having interconnected autonomous logical circuit partitions forming pipelines through which data is transferred between the processing and network interfaces, which partitions are characterized by having reduced critical time dependencies relative to each other and external interfaces of the device. Such pipelines 

Regarding claim 2, Chirca and Farrell teaches 
The computer-implemented method of claim 1, 
Chirca further teaches
wherein the generated parity data comprises data selected from the group consisting of: a parity bit associated with all of the configuration register(par 154 "The MSMC 200 may support additional error correction and detection techniques. For example, the coherency controller 224 may calculate and store a parity bit for each snoop filter state identified in the snoop filter banks 212 ") 
However, Chirca does not specifically teach a plurality of parity bits wherein each bit of the plurality of parity bits is associated with different portions of the configuration register.
On the other hand, Farrell teaches 
 
a plurality of parity bits wherein each bit of the plurality of parity bits is associated with different portions of the configuration register(col 35-36 ln 65-5 "Selected input data is written along with corresponding input parity into the address position of TSR designated by the corresponding address input. Input data is presented in 32 bit parallel sets of "actual data" accompanied by 4 bit parallel sets of input parity associated with individual 8 bit byte subsets of the actual data. It follows that outputs to buffer 109 consist of 4 output data bytes with respective 4 parity bits. ").

Regarding claim 3, Chirca and Farrell teaches 
The computer-implemented method of claim 1 
Chirca further teaches
wherein the second command FIFO includes: an indication of a command type selected from the group consisting of: a write operation and a read operation(fig 8:802; par 127 "The method 800 includes receiving, at a MSMC, a request from a peripheral device connected to the MSMC to access a memory address, the request corresponding to a read request or to a write request.");
an indication of which configuration register is being accessed(fig 8:804; par 128 "The method 800 further includes applying, at the MSMC, a tag associated with the memory address to a cache tag bank of the MSMC to identify a snoop filter state of the tag stored in a snoop filter bank connected to the cache tag bank and a cache hit status of the tag in a memory bank connected to the cache tag bank, at 804. ");
in response to the command type being a write operation, data used to update the configuration(par 92 "The MSMC bridge 400 may also include an address hazarding unit 424 which tracks each outstanding read and write transaction, as well as snoop transactions sent to the master peripheral. For example, when a read request is received from the master peripheral, the address hazarding unit 424 may create a scoreboard entry to track the read request indicating that the read request is in flight. When a response to the read request is received, the scoreboard entry may be updated to indicate that the response has been received, and when the response is forwarded to the master peripheral, the scoreboard entry ; and
an indication of which portion of the configuration register is being accessed(Par 60 “Each of the cache tag banks 216 is configured to store "tags" indicating memory locations in memory devices connected to the MSMC 200.”).

Regarding claim 4, Chirca and Farrell teaches 
The computer-implemented method of claim 1, 
Farrell further teaches,
wherein each bit of the generated parity stored in the parity latch comprises a bit selected from the group consisting of: a read-writeable bit, a read-only (RO) bit, a write-only (WO) bit.(col 28 ln 40-44 "Certain of the status register transfers are unidirectional relative to TSR (Read-only or write only) as follow.")

Regarding claim 5, Chirca and Farrell teaches 
The computer-implemented method of claim 1 
Chirca further teaches,
further comprising one at least one of:
checking parity data received with incoming write data and flagging an error if bad parity is detected(par 19 "method includes receiving, at a controller of a multi-core shared memory controller (MSMC), a request to write a data value to a memory address of an external memory device connected to the MSMC. The method further includes calculating, a Hamming ; and
checking parity data received with a read indication(par 151 "In cases in which the memory access request is a read request, the arbiter circuit 260 may transmit the address Hamming code with on the common data path 262.") and flagging an error if bad parity is detected(par 152 "As with the Hamming codes described for data, the components of the MSMC 200 may be configured to correct single bit errors in the address based on a difference between the address Hamming code and the test Hamming code and may be configured to generate an error message in response to detecting a multi-bit error.").

Regarding claims 8-12, they are the apparatus claims that implement the method of claims 1-5 and are rejected for the same reasons. 

Regarding claims 15-19, they are the computer program product that implement the method of claims 1-5 and are rejected for the same reasons. 

Allowable Subject Matter
Claims 6,7,13,14,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, The prior art does not teach or fairly suggest: The computer-implemented method of claim 1, wherein: the dequeued command includes a write operation to a Function Reset bit that causes a subset of the configuration register to be reset to default values; and the storing of the generated parity data in the parity latch comprises storing default values in the parity latch corresponding to the subset of the configuration register. In particular, the combination of resetting the configuration register to default values and then storing the default values in the parity latch in the configuration register, was not found in the prior art.
Regarding claim 7, The prior art does not teach or fairly suggest: The computer-implemented method of claim 1, wherein: the dequeued command comprises a read operation from the configuration register that contains a status bit for a time-limited feature; and providing the generated parity data for return with the indication comprises adjusting the generated parity to correspond to a current value of the status bit. In particular, the combination of the status bit for a time-related feature and adjusting the generated parity to correspond to the current value of the status bit, was not found in the prior art.

Regarding claims 13-14, they are the apparatus claims that implement the method of claims 6-7 and contain allowable subject matter for the same reasons. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6088740 A - Ghaffari - command queue system, does not go into much detail about ECC.
US 20080040541 A1 - Brockmann - your standard RAID parity bit, not stored in the configuration register.
US 7579683 B1 - Falik - related to Claim 6, has a reset bit which resets all registers to an initial state. 
US 5754764 A - Davis - related to claim 7 with time-limited feature status bit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113